Case 5:18-cv-02813-EJD Document 189-7 Filed 03/04/20 Page 1 of 4




              Exhibit B
          (REDACTED VERSION OF
      DOCUMENT SOUGHT TO BE SEALED)
          Case 5:18-cv-02813-EJD Document 189-7 Filed 03/04/20 Page 2 of 4


From:             Patel, Purvi G.
To:               Angelica Ornelas; Beena M. McDonald
Cc:               Preovolos, Penelope A.; Mayo, Maggie; Lee, Rose S.; Vetesi, Claudia M.; Steven A. Schwartz; Daniel Girard; Benjamin F. Johns;
                  Andrew W. Ferich; Simon S. Grille
Subject:          RE: [EXT] RE: In re MacBook Keyboard Litigation: Letter re J. LaBerge Deposition
Date:             Monday, November 18, 2019 9:59:54 AM
Attachments:      image001.png


Hi, Angelica,

While we do not dispute that the attorney-client privilege does not cover underlying facts or business-related
issues, that is not what the referenced portions of Jeff LaBerge’s deposition testimony involve. The underlying
fact regarding options Apple provides or does not provide under the Keyboard Service Program is one that is
publicly known, and we agree that is not privileged.
                                                                The referenced testimony reveals confidential
communications with counsel, seeking legal advice pertaining to an underlying fact/business issue, and is
therefore protected by the attorney-client privilege. See, e.g., Upjohn v. United States, 449 U.S. 383, 395 (1981)
(“A fact is one thing and a communication concerning that fact is an entirely different thing.”); see also U.S. v.
Chen, 99 F.3d 1495, 1501 (9th Cir. 1996) (“A client is entitled to hire a lawyer, and have his secrets kept, for legal
advice regarding the client’s business affairs.”). Attorney-client communications are covered by the privilege
even if the underlying facts are not. See Willnerd v. Sybase, Inc., 2010 WL 5391270, *3 (D. Idaho 2010) (“Even if
the privilege does not attach to the underlying fact, communications of that fact are privileged.”).

Please confirm that you will comply with the requests made in my November 1, 2019 letter. If you have
contrary authority, please provide it promptly, but no later than close of business on Wednesday, November
20. Otherwise, please provide a time for a lead counsel meet and confer.

Finally, I’ve added my partner Claudia Vetesi to this email. Please include her on emails and the service list going
forward.

Thanks,
Purvi

PURVI G. PATEL
Hiring Partner, LA | Morrison & Foerster LLP
707 Wilshire Boulevard | Los Angeles, CA 90017-3543
P: +1 (213) 892-5296
mofo.com | LinkedIn | Twitter


From: Angelica Ornelas <aornelas@girardsharp.com>
Sent: Tuesday, November 12, 2019 5:14 PM
To: Beena M. McDonald <bmm@chimicles.com>; Patel, Purvi G. <PPatel@mofo.com>
Cc: Preovolos, Penelope A. <PPreovolos@mofo.com>; Mayo, Maggie <MMayo@mofo.com>; Lee, Rose S.
<RoseLee@mofo.com>; Steven A. Schwartz <steveschwartz@chimicles.com>; Daniel Girard
<dgirard@girardsharp.com>; Benjamin F. Johns <BFJ@chimicles.com>; Andrew W. Ferich
<AWF@chimicles.com>; Simon S. Grille <sgrille@girardsharp.com>
Subject: [EXT] RE: In re MacBook Keyboard Litigation: Letter re J. LaBerge Deposition

Hi Purvi,

We disagree that the referenced portions of Mr. Laberge’s testimony need to be redacted. Underlying facts and
matters pertaining to business advice (even if provided counsel) are not protected by the attorney-client
        Case 5:18-cv-02813-EJD Document 189-7 Filed 03/04/20 Page 3 of 4


privilege. If you have authority supporting your position, please send it our way and we will review it.

Thank you,



Angelica M. Ornelas
GIRARD | SHARP
601 California Street, Suite 1400
San Francisco, CA 94108
415.981.4800 (main)
415.544.6163 (direct)
aornelas@girardsharp.com
www.girardsharp.com

This email and its attachments may be attorney-client privileged or attorney work product. If you are not
the intended recipient, please do not copy or distribute it, but instead please delete it and notify us by
email or telephone (415.981.4800). Thank you.




From: Beena M. McDonald <bmm@chimicles.com>
Sent: Monday, November 04, 2019 4:01 PM
To: Patel, Purvi G. <PPatel@mofo.com>; Angelica Ornelas <aornelas@girardsharp.com>
Cc: Preovolos, Penelope A. <PPreovolos@mofo.com>; Mayo, Maggie <MMayo@mofo.com>; Lee, Rose S.
<RoseLee@mofo.com>; Steven A. Schwartz <steveschwartz@chimicles.com>; Daniel Girard
<dgirard@girardsharp.com>; Benjamin F. Johns <BFJ@chimicles.com>; Andrew W. Ferich
<AWF@chimicles.com>; Simon S. Grille <sgrille@girardsharp.com>
Subject: RE: In re MacBook Keyboard Litigation: Letter re J. LaBerge Deposition

Hi Purvi,

We are in receipt of your 11/1/19 letter regarding the deposition of Mr. LaBerge, and will get back to you soon
regarding your request.

Regards,
Beena



BEENA M. MCDONALD
Associate
Chimicles Schwartz Kriner & Donaldson-Smith LLP
One Haverford Centre | 361 West Lancaster Avenue | Haverford, PA 19041
Office: 610-642-8500
Direct: 610-649-1497
Fax: 610-649-3633
Email: BeenaMcDonald@chimicles.com
          Case 5:18-cv-02813-EJD Document 189-7 Filed 03/04/20 Page 4 of 4


cid:image001.png@01D4C2C8.DFD59030




PRIVILEGED INFORMATION/CONFIDENTIALITY NOTICE: The information hereby transmitted, including any attachments, is
intended only for the person or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
retransmission, copying, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other
than the intended recipient is strictly prohibited, and all liability arising therefrom is disclaimed. If you received this communication in error,
please contact the sender and delete the material from any computer and appropriately dispose of any copies. Unless expressly stated, the
contents of this communication, including attachments, were not intended or written to be used as legal, financial or tax advice.




From: Patel, Purvi G. [mailto:PPatel@mofo.com]
Sent: Friday, November 1, 2019 7:35 PM
To: Angelica Ornelas <aornelas@girardsharp.com>; Beena M. McDonald <bmm@chimicles.com>
Cc: Preovolos, Penelope A. <PPreovolos@mofo.com>; Mayo, Maggie <MMayo@mofo.com>; Lee, Rose S.
<RoseLee@mofo.com>; Steven A. Schwartz <steveschwartz@chimicles.com>; Daniel Girard
<dgirard@girardsharp.com>; Benjamin F. Johns <BFJ@chimicles.com>; Andrew W. Ferich
<AWF@chimicles.com>; Simon S. Grille <sgrille@girardsharp.com>
Subject: In re MacBook Keyboard Litigation: Letter re J. LaBerge Deposition

Hi, Angelica and Beena,

Good to see you both earlier this week. Please see the attached letter.

Have a nice weekend,
Purvi

PURVI G. PATEL
Hiring Partner, LA | Morrison & Foerster LLP
707 Wilshire Boulevard | Los Angeles, CA 90017-3543
P: +1 (213) 892-5296
mofo.com | LinkedIn | Twitter



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email. Learn about Morrison & Foerster LLP’s Privacy Policy.
